DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 31 March 2022.  Claims 1-8 and 15 are current pending of which claims 1-6 are currently amended.  Claims 9-14 and 16-20 have been cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 5, 7, 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2012/0100590 to Tartakovsky et al. (Tartakovsky) in view of US Patent No. 5,647,969 to Mao (Mao).
As to claim 1, Tartakovsky teaches a method of operating an anaerobic reactor loaded with wastewater comprising supplying electrons to at least one electrically active microbe from reactor electrodes comprising an anode and a cathode configured in proximity to the electrically active microbe (Abstract; Paragraphs 0010, 0019-0022, 0025 and 0029).  Tartakovsky teaches that the wastewater is circulated through the reactor (Paragraph 0029); however, Tartakovsky fails to teach that a loading rate of the wastewater is controlled.
However, Mao also discusses the electrolytic treatment of wastewater and teaches that based upon a current measurement taken from the anode and cathode it is possible to determine if the flow rate of water is too high and the water has not been treated enough or if the flow rate is capable of being increased to optimize the apparatus while still achieving the desired operation, the current values indicating the concentration of waste species remaining in the water, the reactor provided with a controller for controlling the flow rate of water into the electrolytic reactor based upon a current measurement taken from the anode and cathode in order to perform this operation (Abstract; Column 3, Lines 9-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the process of Tartakovsky with a step of controlling a loading rate of the wastewater based on a current reading from the anode and the cathode in order to ensure optimization of the process, i.e. that too much water isn’t present to prevent effective operation but too little isn’t present to operate inefficiently, as taught by Mao.  
As to claim 4, the combination of Tartakovsky and Mao teaches the method of claim 1.  Tartakovsky further teaches that the anode is configured in proximity to the at least one electrically active microbe (0019-0022 and 0025).
As to claim 5, the combination of Tartakovsky and Mao teaches the method of claim 1.  Tartakovsky further teaches that the anaerobic reactor system is a bio-electrochemical system (Paragraph 0021).
As to claim 7, the combination of Tartakovsky and Mao teaches the method of claim 1.  Tartakovsky further teaches that the method comprises generating methane using the anaerobic reactor (Paragraph 0022).  
As to claim 8, the combination of Tartakovsky and Mao teaches the method of claim 1.  Tartakovsky further teaches that the reactant, and thus the reactant associated with the loading rate, comprises wastewater comprising an organic waste consumed to generate methane (Paragraphs 0022 and 0025).
As to claim 15, the combination of Tartakovsky and Mao teaches the method of claim 1.  Tartakovsky further teaches that the at least one electrically active microbe comprises a hydrogenotrophic methanogenic microbe (Paragraph 0022).

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Tartakovsky and Mao as applied to claim 1 above, and further in view of US Patent No. 5,470,460 to Pertsov et al. (Pertsov).  
As to claim 2, the combination of Tartakovsky and Mao teaches the method of claim 1.  As discussed above, the combination teaches that the one or more measurements comprises the measurement of a current.  However, the combination fails to teach further adaptively controlling a parameter comprising one or more of temperature, voltage or resistance.  However, Pertsov also discusses bioreactors, utilizing biological microorganism during the reaction, and teaches that temperature should be controlled (Abstract; Column 4, Lines 39-37; Column 5, Lines 24-29; Column 6, Lines 30-35).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to control the parameter of temperature in order to ensure effective operation as taught by Pertsov.  
As to claim 3, the combination of Tartakovsky, Mao and Pertsov teaches the method of claim 2.  Pertsov further teaches that controlling the parameter of temperature comprises measuring the temperature, thus “adaptively controlling the measurement” of the temperature (Abstract; Column 4, Lines 39-37; Column 5, Lines 24-29; Column 6, Lines 30-35) 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Tartakovsky and Mao as applied to claim 1, and further in view of US Patent Application Publication No. 2006/0011491 to Logan et al. (Logan).
As to claim 6, the combination of Tartakovsky and Mao teaches the method of claim 1.  However, the combination fails to further teach that the reactor comprises a fuel cell.  However, Tartakovsky does teach that the reactor comprises a power source (Paragraph 0029).  However, Tartakovsky is silent as to a specifically desired power source.  Logan also discusses an electrolytic reactor system operating with electrically active microbes and teaches that a preferred power source comprises a microbial fuel cell (Abstract; Paragraphs 0056-0058).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize a fuel cell for the power supply of Tartakovsky with the expectation of effectively supplying power as taught by Logan.  

Response to Arguments
Applicant's arguments filed 31 March 2022 have been fully considered but they are not persuasive. 
Applicant's first argue that the electrically active microbe of Tartakovsky does not act to catalyze a reaction of organic matter in wastewater. However, the Examiner disagrees. The Examiner maintains that Tartakovsky specifically teaches that electrolytic method comprises a plurality of electrically active microbes which all combine to catalyze the reaction of hydrogen, the reaction of oxygen and the reaction of organic matter from, for example, wastewater to efficiently generate methane gas (Paragraphs 0021-0025). 
Applicant's further appear to argue that Tartakovsky fails to teach that the cell provides energy. However, the claims do not include any limitations towards a cell that provides energy nor any restriction against the provision of energy to the cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794